DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on March 16, 2021.
Currently, claims 1, 3, 6, 9-10, 12, 15-17, 19, 23-24, 30-31, 33-35, 37, 39-40, and 50-51 are pending in the instant application. Claims 15-17, 19, 23-24, 30-31, 37, 39-40, and 50 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 1, 3, 6, 9-10, 12, 33-35, and 51 under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                     Maintained Objections/Rejections
				          Drawings
Figure 19 remains objected to for the reasons as set forth in the Office action mailed on December 16, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on March 16, 2021 have been fully considered but they are not persuasive. Applicant argues that the “shading” is “lighter” vs. “darker” thus the two legends 
	
    PNG
    media_image1.png
    64
    141
    media_image1.png
    Greyscale
 
Now, compare the above submitted on March 16, 2021 to the following as originally submitted as copied below:

    PNG
    media_image2.png
    70
    146
    media_image2.png
    Greyscale
 
As shown above, what was submitted on March 16, 2021 is not different from what was originally submitted thus fails to clearly distinguish the two different conditions.
The objection to the drawings will not be held in abeyance.

		Claim Rejections - Improper Markush Grouping
Claim 3 remains rejected as containing an improper Markush grouping of alternatives for the reasons as set forth in the Office action mailed on December 16, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on March 16, 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments introduced in claim 1 are sufficient. Contrary to applicant’s argument, the amendments in claim 1 do not address why or how all of the alternatively recited miRNAs in claim 3 are functionally equivalent such that all of the miRNAs decrease the same gene or inhibit chondrosarcoma. 
	Accordingly, this rejection is maintained. 

			Claim Rejections - 35 USC § 103
s 1, 6, 9-10, 33-35, and 51 remain rejected under 35 U.S.C. 103 as being unpatentable over Aili et al. in view of Galoian et al., Li et al., Yan et al., Sun et al. (2013), Sun et al. (2015), Brown et al., and Leddy et al. for the reasons as set forth in the Office action mailed on December 16, 2020 and for the reasons set forth below. 
Applicant's arguments filed on March 16, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious by attacking cited references individually such that Aili does not teach administration of miR-34a; Galoian does not teach administering an underexpressed miRNA is therapeutically beneficial; Li pertains to glioblastoma; Yan pertains to osteosarcoma, which is different from chondrosarcoma by pointing out Brown et al. (2018); Sun (2013) and Sun (2015) do not teach miR-34 administration, Brown does not teach the claimed method and do not show any experimental data, and Leddy does not teach the claimed method. In response, it is noted that applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note that the instant obviousness rejection is established on combined teachings of the cited references thus applicant’s arguments as to how each reference differs from the claimed subject matter do not properly rebut the obviousness rationale set forth in the last Office action. In particular, applicant’s arguments focusing on the types of tumor (e.g., glioblastoma of Li, osteosarcoma of Yan) that are different from chondrosarcoma are not found persuasive because the binding interaction between miR-34a and c-Met occurs regardless of tumor types, because it is a scientific fact that the 3’ UTR of c-Met contains binding sites for miR-34a, which was thus known to function as a tumor suppressor by binding to and downregulating oncogenes including c-Met as taught by Li and Yan. Further, tumor suppressor miRNAs were known in the prior art to be significantly downregulated in multiple types of tumor including chondrosarcoma, and expression or overexpression of the tumor suppressor prima facie obvious. Note that applicant did not provide any objective rebuttal evidence showing that c-Met in chondrosarcoma does not comprise miR-34a binding sites thus oncogenic c-Met cannot be inhibited by miR-34a in chondrosarcoma. That is, applicant did not provide any supporting evidence that chondrosarcoma is so unique and different from other tumor types (e.g., glioblastoma, osteosarcoma) such that miR-34a administration would not work to bind to the 3’ UTR of c-Met, thereby inhibiting the oncogenic function of c-Met in chondrosarcoma. 
Regarding applicant’s attack on Brown, it is noted that there is no legal requirement that actual experimental data in a cited reference are required under §103. Note that the Brown reference was not relied on for miR-34a’s tumor suppressor function. The reference was cited to render obvious the methodology of intratumorally administering miRNA mimics alone or in combination with an additional therapy to a subject in need of treatment. Hence, applicant’s argument that one of ordinary skill in the art would not know “which specific miR to use” out of 800 different miRNAs is irrelevant to the obviousness rationale set forth in the last Office action. Further, the fact that about 200 different cancer species including about 35 sarcomas are listed in Brown is irrelevant and unpersuasive to show alleged nonobviousness of the claims because the instant obviousness rejection is not based solely on the Brown reference. 
Applicant alleges that one of ordinary skill in the art would not combine the teachings of the cited references to arrive at the instantly claimed chondrosarcoma treatment method with a reasonable expectation of success without providing any persuasive rebuttal argument as to why the combine teachings of the cited references fail to lead one of ordinary skill in the relevant art to arrive at the claimed method. Hence, applicant’s argument amounts to a mere allegation.

In view of the foregoing, this rejection is maintained. 

			       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aili et al. (Molecular Medicine Reports, 2015, 13:441-446, of record) in view of Galoian et al. (Tumor Biology, 2014, 35:483-492, of record), Li et al. (Cancer Research, 2009, 69:7569-7576, of record), Yan et al. (PLoS ONE, 2012, 7(3):e33778, of record), Dong et al. (Molecular Vision, 2012, 18:537-546), and Sun et al. (Clinical Orthopaedics and Related Research, 2015, published online on August 9, 2014, 473:907-913, of record).
Aili teaches that miR-10b is “notably downregulated in chondrosarcoma cells” compared to normal chondrocytes and that a miR-10b mimic inhibits migration/invasion of chondrosarcoma cells with a resultant effect of reduced MMP1 expression levels. See Figures 1, 3-4, and 8; page 445.
Aili does not teach administration of a combination of miR-10b, miR-34a, miR-34b, miR-34c, and an inhibitor of miR-181a to a subject having chondrosarcoma.
Galoian teaches that miR-34a is significantly downregulated in human chondrosarcoma cells compared to control chondrocyte cells. See Table 2. 

	
    PNG
    media_image3.png
    200
    511
    media_image3.png
    Greyscale

Li demonstrates that miR-34a is significantly downregulated in gliomas compared to normal brain samples and that miR-34a administration inhibits tumor growth/volume of glioblastoma in vivo in xenograft animal model. See Figures 2A and 5.
Li teaches that the “antitumor effects of miR-34a are probably achieved via targeting of multiple oncogenes.” (emphasis added). See page 7575.
Yan demonstrates that miR-34a administration inhibits tumor growth/volume/metastasis of osteosarcoma in vivo in xenograft animal model and that miR-34a reduces the expression level of c-Met. See Figures 4A-4E, 5A-5C, and 6A-6B. 
Yan teaches that “miRNAs whose expression is increased in tumors may be considered as oncogenes…miRNAs whose expression is decreased in tumor are considered as tumor suppressor genes…The inactivation and absence of miR-34a is related to the pathogenesis of a variety of tumors, including osteosarcoma.” (emphasis added). See page 2. 
Yan reports that “miR-34a may function as a tumor gene suppressor through down-regulating c-Met oncogene.” (emphasis added). See page 2.
Yan teaches that “the miR-34a-c-Met pathway might be a general regulator of tumor growth and metastasis in a wide range of human malignancies” (emphasis added). See page 8.

Dong teaches that miR-34b and miR-34c each target c-Met by binding to the 3’ UTR of c-MET as illustrated in Figure 6. See the following copied from Figure 6:

    PNG
    media_image4.png
    253
    579
    media_image4.png
    Greyscale

	Sun (2015) teaches that VEGF-mediated angiogenesis under hypoxic conditions in tumors contributes to chondrosarcoma metastasis and that “miR-181a is expressed at high levels in chondrosarcoma” and that hypoxic conditions further increase miR-181a expression levels, wherein miR-181a enhances VEGF expression during hypoxia and “antagomir anti-miR-181a decreased VEGF protein” thus “an antagomir-based therapy targeted at miR-181a” thereby reducing VEGF expression and VEGF-mediated angiogenesis can be a treatment option for chondrosarcoma. See the entire reference including pages 907-908 and Figures 1-4B.
It would have been obvious to one of ordinary skill in the art before the effective filing date to administer a combination of miR-34a, miR-34b, miR-34c, and Sun’s antagomir anti-miR-181a to a subject diagnosed with chondrosarcoma. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to improve the treatment outcome in the subject diagnosed with chondrosarcoma via the combined, multiple therapeutic agents, each of which is reasonably suggested to function as an anti-cancer agent in chondrosarcoma, because each of miR-34a, miR-34b, and miR-34c was taught to inhibit 
Accordingly, claims 3 and 12 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635